Title: To George Washington from James Monroe, 20 August 1786
From: Monroe, James
To: St. Clair, Arthur

[In the letterpress edition this letter was erroneously identified as being from James Monroe to George Washington.] 

Dear General
New York Augt 20. 1786

May I take the liberty of our former acquaintance to confer with you freely upon the following propositions—You seem’d

satisfied with those presented to the view of Congress on friday by Colo. Grayson viz. that exports be admitted down the Missisippi to N. Orleans as an entrepot—to pay there a duty of 2½ pr centm or more if necessary to the crown of Spain ad valorem, to be carried thence in Sp[anis]h, American & french vessels to other countries—that imports be prohibited—in short that any arrangments on this subject be made w[hic]h shall hold up the U.S. to those people, our ultra-montane brethren, as the patrons of their interest, and not give the sanction of Congress to a measure which suspends for a day expressly their just rights—with these objects in view we will go as far as those who are the most anxious to obtain a Spanish treaty & cultivate the good wishes of that branch of the house of Bourbon—the point then upon which I wish particularly to consult you is simply this—the puting the negotiation of this treaty in the hands of Mr Jefferson & Mr Adams, that the former be instructed to repair to Madrid under the mediation of France for that purpose in character of Envoy extraordinary. This I presume may be done without giving offence to the gentn here, either Mr Jay or Gardoqui, since it is in difficulties of this kind the usage of courts to proceed thus & this line of negotiation must be particularly respectful to the court of Spain as it will be the highest evidence of our disposition of it as will form the manner as the terms upon which we are willing to make the treaty. Without this believe me I have the most satisfactory evidence nothing will be done—Mr Jay has within my knowledge since Deer last been negotiating with Congress to repeal his instructions (or rather with particular members) so as to occlude the Missisippi, & not with Spain to open it—I trust you have sufficient knowledge of me to be satisfied I wo’d not make this allegation if I had not the most satisfactory evidence in my own mind of what I say—This evidence you shall possess whenever you please—I therefore calculate with certainty upon losing every thing whilst the business is in his hands—If in this free communication, I deviate from any of those rules of friendship & respect I have always entertain’d for you, & which I mean this as an evidence of, you will attribute it to no motive of that kind since I am not influene’d by it—I am dear Sir with real esteem & regard yr very humble servt

Jas Monroe

